DISMISS; and Opinion Filed May 12, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00395-CV


                         BADMAND HOLDINGS, LLC, Appellant

                                               V.

                        TRINITY TITLE OF TEXAS, LLC, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-03683-B

                            MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown
                                   Opinion by Justice Brown


       By motion filed May 7, 2014, appellant moves to dismiss the appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

140395F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

BADMAND HOLDINGS, LLC, Appellant                     On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-14-00395-CV        V.                         Trial Court Cause No. CC-13-03683-B.
                                                     Opinion delivered by Justice Brown.
TRINITY TITLE OF TEXAS, LLC,                         Justices Lang and Myers participating.
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Trinity Title of Texas, LLC recover its costs, if any, of this
appeal from appellant Badmand Holdings, LLC.


Judgment entered this 12th day of May, 2014.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE




                                               –2–